Citation Nr: 0730278	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  04-27 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for generalized anxiety disorder.

2.  Entitlement to a compensable disability evaluation for 
residuals of laceration of the chin.

3.  Entitlement to a compensable disability evaluation for 
asthenopia.

4.  Entitlement to service connection for a stomach/digestive 
disorder (claimed as gastroesophageal reflux disease (GERD) 
and dyspepsia) including as secondary to service-connected 
generalized anxiety disorder.

5.  Entitlement to service connection for migraine headaches 
including as secondary to service-connected generalized 
anxiety disorder.

6.  Entitlement to service connection for temporomandibular 
joint syndrome (TMJ) syndrome.

7.  Entitlement to service connection for lower urinary tract 
disorder including as secondary to service-connected 
generalized anxiety disorder.

8.  Entitlement to service connection for erectile 
dysfunction including as secondary to service-connected 
generalized anxiety disorder.

9.  Entitlement to service connection for malignant melanoma 
including as secondary to service-connected generalized 
anxiety disorder.

10.  Entitlement to service connection for obstructive sleep 
apnea including as secondary to service-connected generalized 
anxiety disorder.

11.  Entitlement to service connection for high cholesterol 
and triglycerides including as secondary to service-connected 
generalized anxiety disorder.

12.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision rendered by the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims of 
entitlement to service connection for multiple disorders.

The issues of entitlement to increased ratings for 
generalized anxiety disorder, residuals of laceration of the 
chin, and for asthenopia, as well as consideration for a 
TDIU, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in June 2007.  At that time, he withdrew 
his appeal of the claim of entitlement to service connection 
for hypertension.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The persuasive evidence demonstrates the veteran does not 
currently have a stomach/digestive disorder (claimed as 
gastroesophageal reflux disease (GERD) and dyspepsia) that is 
etiologically related to service or due to a service-
connected disability.

3.  The persuasive evidence demonstrates the veteran does not 
currently have migraine headaches that are etiologically 
related to service or due to a service-connected disability.

4.  The persuasive evidence demonstrates the veteran does not 
currently have TMJ that is etiologically related to service.

5.  The persuasive evidence demonstrates the veteran does not 
currently have a lower urinary tract disorder that is 
etiologically related to service or due to a service-
connected disability.

6.  The persuasive evidence demonstrates the veteran does not 
currently have erectile dysfunction that is etiologically 
related to service or due to a service-connected disability.

7.  The persuasive evidence demonstrates the veteran does not 
currently have malignant melanoma that is etiologically 
related to service or due to a service-connected disability.

8.  The persuasive evidence demonstrates the veteran does not 
currently have obstructive sleep apnea that is etiologically 
related to service or due to a service-connected disability.

9.  The persuasive evidence demonstrates the veteran does not 
currently have a disorder characterized as high cholesterol 
and triglycerides that is etiologically related to service or 
due to a service-connected disability.


CONCLUSIONS OF LAW

1.  A stomach/digestive disorder (claimed as gastroesophageal 
reflux disease (GERD) and dyspepsia) was not incurred in or 
aggravated or by service nor as a result of a service-
connected disability, and was not manifest within the first 
post-service year.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(effective before and after October 10, 2006).

2.  Migraine headaches were not incurred in or aggravated or 
by service nor as a result of a service-connected disability, 
and were not manifest within the first post-service year.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (effective before and after 
October 10, 2006).

3.  TMJ was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.303 (2006).

4.  A lower urinary tract disorder was not incurred in or 
aggravated by service nor as a result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.310 (effective before and after 
October 10, 2006).

5.  Erectile dysfunction was not incurred in or aggravated by 
service nor as a result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.310 (effective before and after October 10, 
2006).

6.  Malignant melanoma was not incurred in or aggravated by 
service nor as a result of a service-connected disability and 
was not manifest within the first post-service year.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (effective before and after 
October 10, 2006).

7.  Obstructive sleep apnea was not incurred in or aggravated 
by service nor as a result of a service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.310 (effective before and after October 10, 
2006).

8.  High cholesterol and triglycerides were not incurred in 
or aggravated by service nor as a result of a service-
connected disability..  38 U.S.C.A. §§ 1110, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (effective before 
and after October 10, 2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in February, April and July 2003.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Adequate opportunities to submit evidence 
and request assistance have been provided.  

Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of the VCAA letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Therefore, the 
Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  Accordingly, the Board will address the merits 
of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Owing to the 
fact that the claims decided herein are being denied, any 
failure to notify him as to effective dates and disability 
ratings is moot.  

Additionally, given the thorough review of these claims in 
the July 2004 Statement of the Case, any failure in the 
timing of full and complete VCAA notice by the RO constituted 
harmless error.  See also Conway v. Principi, 353 F.3d 1369, 
1374 (2004).  There has been no prejudicial error in the duty 
to inform the veteran.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007) and Simmons v. Nicholson, No. 06-
7092 (Fed. Cir. May 16, 2007).  

As to the duty to assist, all private medical records 
identified by the veteran have been obtained consistent with 
38 C.F.R. § 3.159.  The veteran has been offered 
examinations, and he has testified before the undersigned.  
Further attempts to obtain additional evidence would be 
futile.  There has been substantial compliance with all 
pertinent VA law and regulations, and to move forward with 
this claim would not cause any prejudice to the appellant.

Factual Background

Service medical records show no abnormalities on the 
veteran's entrance and separation physical examination 
reports.  These contain no diagnosis or complaints of 
stomach/digestive disorder (claimed as gastroesophageal 
reflux disease (GERD) and dyspepsia, migraine headaches, TMJ, 
lower urinary tract disorder, erectile dysfunction, malignant 
melanoma, obstructive sleep apnea, or increased cholesterol 
and triglycerides.  Although the veteran did complaint of 
headaches in December 1966, the record reflects that the 
ultimate diagnosis was a common cold.  He was seen for nausea 
and vomiting in November 1967, and the impression was 
gastritis.  In February 1968, he was seen for a history of 
nausea and vomiting twice a week.  He felt like he had a lump 
in his throat.  He had trouble sleeping.  He had no abdominal 
pain.  The impression was: chronic tension state.  Librium 
was prescribed.  In March 1968, he had numerous complaints, 
including headaches.  He was prescribed valium, and in April 
1968 related to the examiner that he was much-improved with 
valium.  In May 1968, an examiner suggested that his symptoms 
appeared to have an emotional basis.  Adult situational 
reaction was diagnosed.   As noted, at separation, all 
systems were characterized as normal on the May 1969 clinical 
evaluation at separation. 

Post service medical records include a May 1970 statement 
from the medical director's office at the veteran's place of 
employment.  This reflects that he entered the job in 
November 1969 with no abnormality, but that he began 
reporting abdominal pains and gas in January 1970.  Testing 
and examination was conducted, and a radiologist reported a 
normal gastrointestinal series.  It was also noted that he 
had a reported symptom of headaches.  The veteran advised his 
employer that he had similar symptoms in the Air Force.  He 
was referred to his private physician.  He was last seen in 
April 1970 for a swollen and tender left great toe.  

VA treatment records show nine days of hospitalization in May 
1970 for complaints related to abdominal pain and the toe 
pain.  The clinical record reflects that during admission, 
examinations and diagnostic testing failed to reveal evidence 
of gastrointestinal bleeding or peptic ulcer.  He did have a 
staph infection of the toe.  Symptoms improved with 
reassurance and Librium.  He was given the okay to return to 
work.  The pertinent diagnosis was abdominal pain, 
observation for, etiology unknown, possible functional.  

A report of VA examination in August 1970 reveals findings of 
no hernia, no genitourinary pathology, and no 
hepatosplenomegaly.  A neuropsychiatric examination concluded 
with the diagnosis  of anxiety reaction.

The veteran was afforded a VA psychiatric examination in 
November 1975.  At that time, he noted stomach pains and gas.  
It was reported that he had a tumor removed from the left 
flank at a VA facility in 1972.  The veteran reported that he 
was  divorced after a three year marriage.  He reported he 
had been temperamental during the marriage.  He reported he 
went out to bars two or three nights a week and met people 
and sometimes got drunk.  The diagnosis was anxiety neurosis 
and psychophysiological gastrointestinal disorder.  

Records dated significantly later are replete with reference 
to multiple medical complaints.  In a letter dated in January 
2003, the veteran's internist from Kaiser Permanente, L.B., 
M.D., indicated that the veteran had a history of anxiety 
disorder/depression, migraine headaches without aura, 
gastroesophageal reflux disease with dyspepsia, lower urinary 
tract infection and erectile dysfunction, elevated 
cholesterol and triglycerides, malignant melanoma and 
obstructive sleep apnea.  Dr. B. reported that the veteran 
was taking medication or seeing a physician for all of these 
problems.  

The veteran was afforded several VA fee-basis medical 
examinations in connection with the current claim.  In March 
2003, he underwent psychiatric evaluation.  The psychiatrist 
reviewed the record and conducted an interview and mental 
status examination.  The diagnosis was Axis I: generalized 
anxiety disorder, also dysthymic disorder, Axis II: 
narcissistic personality traits, Axis III: gastroesophageal 
reflux disease, erectile dysfunction, migraine headaches and 
sleep apnea, Axis IV: 3-moderate, Axis V: GAF for generalized 
anxiety disorder 60-70; GAF for dysthymic disorder 60-70.  

The veteran was also afforded an eye examination in February 
2003, which in relevant part shows that the veteran was on 
medication for reflux and high cholesterol.  

The veteran was afforded an examination in March 2003 in part 
to determine whether there was a current abdominal problem 
that was related to service or service-connected disability.  
He reported his history of abdominal pain starting in Germany 
in service in 1968.  He reported that he was started on an 
acid blocker in the 1980's and that he was treated for H 
pylori in the 1990's.  He reported he had never vomited blood 
nor had he had surgery for this condition.  His weight had 
not been affected.  On examination, his heart and lungs were 
clear.  The abdomen was soft with no hepatic or splenic 
enlargement.  Bowel sounds were soft and active.  There were 
no hernias.  The examiner reported that the established 
diagnosis of abdominal pain should be changed to gastritis 
and H pylori.  It does not appear that the claims folder was 
provided to the examiner. 

Additional VA examination shows that in September 2003 the 
veteran underwent a VA fee basis examination for evaluation 
of gastroesophageal reflux disease (GERD), obstructive sleep 
apnea, erectile dysfunction, migraine headaches, elevated 
cholesterol and triglycerides secondary to anxiety, migraine 
headaches and malignant melanoma.  The veteran reported his 
diagnosis of sleep apnea dated from 1990 and that he used a 
CPAP machine at night.  As to GERD, he noted he took a lot of 
Tums in service and now took Prevacid which provided adequate 
control.  He reported four to five years of sexual function 
problems and nocturia.  He reported that Viagra was a 
tremendous help.  He noted high cholesterol and triglycerides 
for the past 10 years, and noted he was on Lopid.  He 
reported headaches since the late 1960's.  These were 
associated with nausea but no vomiting.  Following a review 
of the records provided by VA, as well as physical 
examination and diagnostic testing, the examiner made the 
following diagnoses: sleep apnea was confirmed by VA records 
as well as the veteran's history of using CPAP machine.  
Unable to make diagnosis regarding GERD due to a lack of GI 
series or upper endoscopy to confirm diagnosis.  The 
veteran's gastrointestinal condition does not cause 
significant anemia or malnutrition.  As to erectile 
dysfunction, unable to make a diagnosis as there is no 
pathology.  As to high cholesterol and triglycerides 
secondary to anxiety, the levels were well-controlled with 
medication.  As to migraine headaches, the diagnosis was 
migraine headaches based on the classical history of migraine 
headaches given.  He had very mild anemia.  As to the reflux 
complaints, the examiner noted that a September 2003 Flouro-
GI UGI AIR W KUB of the abdomen performed by a radiologist 
showed no evidence of hiatal hernia, gastroesophageal reflux 
or peptic esophagitis.  The stomach distended normally and 
fully and had normal mucosal pattern without ulceration or 
defects.  There was no delay in emptying and the visualized 
proximal small bowel was normal.  The impression was negative 
examination.  Thus, the examiner's addendum reflects a 
negative upper GI examination.  

The examiner opined that the veteran's current disabilities 
were not more likely than not related to his anxiety 
neurosis; sleep apnea was not related to anxiety, neither was 
malignant melanoma.  

VA outpatient treatment records reflect treatment in October 
2003.  It was noted that the veteran was first reporting to 
the clinic at that time.  His treatment through Kaiser 
Permanente was referenced.  The veteran reported frequent 
reflux, migraines, and genitourinary frequency.  His abdomen 
was soft.  Medications were reviewed, and he underwent 
screenings.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic diseases 
become manifest to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after October 10, 
2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) (noting the 
revision was required to implement the Court's decision in 
Allen, 7 Vet. App. 439).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

Stomach/Digestive Disorder 

Based upon the evidence of record, the Board finds that a 
stomach or digestive disorder, variously claimed, was not 
manifest during active service and did not develop as a 
result of an established event, injury, or disease during 
active service, or due to service-connected disability.  The 
medical record makes clear that the initial complaints in 
service were part and parcel of his psychiatric problems, 
specifically the diagnosed, service-connected anxiety 
disorder.  They did not represent an independent diagnosed 
disorder.  Rather, all attempts to confirm any actual 
gastrointestinal disorder have yielded negative results.  As 
recently as 2003, almost 35 years after service, no 
identifiable gastrointestinal disability has been identified.  
It is significant to note that objective testing was and has 
remained negative since service.  No hernia, ulcer or other 
stomach or digestive disorder has been diagnosed that is 
related to service.  In conclusion, treatment records noted 
fail to show a current disorder of a gastrointestinal nature 
that is related, either by medical opinion or other competent 
evidence, to service or to the service-connected anxiety.  

The only evidence which relates the any current 
gastrointestinal complaints to service or anxiety neurosis 
are the veteran's own contentions.  Nothing on file shows 
that the veteran has the requisite knowledge, skill, 
experience, training, or education to render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Consequently, his contentions cannot constitute 
competent medical evidence.

For these reasons, the Board finds entitlement to service 
connection for this claimed disorder is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.

Migraine headaches

Based upon the evidence of record, the Board finds migraine 
headaches were not manifest during active service and did not 
develop as a result of a service-connected disability.  
Moreover, the Board notes that his isolated, minimal 
complaints of headaches in service were noted to be related 
to a common cold.  His complaints in 1970 were also isolated 
and not considered by any examiner to represent migraine 
headaches.  There is no evidence of actual migraine headaches 
for many years after service and the September 2003 VA 
examiner's opinion is persuasive that any migraine headaches 
are unrelated to his service-connected anxiety.  While the 
veteran may sincerely believe that he has migraine headaches 
incurred as a result of active service, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492. Therefore, 
entitlement to service connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.

Malignant Melanoma

Based upon the evidence of record, the Board finds malignant 
melanoma was not manifest during active service or within the 
year following service, and did not develop as a result of an 
established event, injury, or disease during active service, 
nor is related to service-connected disability.  The medical 
records do not adequately show current diagnosis of this 
disability.  

The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  The Court has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of a 
present disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

As there is no current disability, the Board finds 
entitlement to service connection is not warranted.  
Moreover, inasmuch as the condition is noted by history by 
the September 2003 examiner, the examiner opined that the 
veteran's disabilities were not related to service or 
service-connected disability.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim of service 
connection.

TMJ

Based upon the evidence of record, the Board finds that TMJ 
was not manifest during active service, and did not develop 
as a result of an established event, injury, or disease 
during active service or service-connected disability.  The 
medical record makes clear that the initial complaint or 
finding was made many years after service.  Moreover, no 
physician has opined there is a relationship between any TMJ 
and service or anxiety neurosis.  

Although the veteran has opined that he currently has TMJ is 
related to service or service-connected disability, no 
treating or examining physician has suggested that any 
current TMJ is related to service.  

While the veteran may sincerely believe that he has TMJ 
incurred as a result of active service or anxiety neurosis, 
he is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, entitlement to service connection is 
not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.

Lower Urinary Tract Disorder, Erectile Dysfunction and 
Obstructive Sleep Apnea

Based upon the evidence of record, the Board finds a urinary 
tract disorder, erectile dysfunction, and sleep apnea were 
not manifest during active service and did not develop as a 
result of a service-connected disability.  There was no 
treatment for these disorders in service or for many years 
following service.  The September 2003 VA examiner's opinion 
is persuasive that the veteran's present disorders, including 
urinary tract disorder, erectile dysfunction, and sleep 
apnea, are unrelated to his service-connected anxiety.  While 
the veteran may sincerely believe that he has these disorders 
incurred as a result of active service or his anxiety, he is 
not a licensed medical practitioner and is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 
492.  Therefore, entitlement to service connection is not 
warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against these claims.

Elevated Cholesterol and Triglycerides

There is no diagnosis of a disorder based on these findings.  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  The Court has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of a 
present disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board notes that the examiner in September 2003 found 
that there was no current disorder related to these elevated 
readings that was related to service or service-connected 
disability.  This is persuasive uncontroverted evidence 
against the claim.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Service connection for a stomach/digestive disorder (claimed 
as gastroesophageal reflux disease (GERD) and dyspepsia) 
including as secondary to service-connected generalized 
anxiety disorder is denied.

Service connection for migraine headaches including as 
secondary to service-connected generalized anxiety disorder 
is denied.

Service connection for temporomandibular joint syndrome (TMJ) 
syndrome is denied.

Service connection for lower urinary tract disorder including 
as secondary to service-connected generalized anxiety 
disorder is denied.

Service connection for erectile dysfunction including as 
secondary to service-connected generalized anxiety disorder 
is denied.

Service connection for malignant melanoma including as 
secondary to service-connected generalized anxiety disorder 
is denied.

Service connection for obstructive sleep apnea including as 
secondary to service-connected generalized anxiety disorder 
is denied.

Service connection for high cholesterol and triglycerides 
including as secondary to service-connected generalized 
anxiety disorder is denied.


REMAND

As noted above, there has been a significant recent change in 
VA law.  The VCAA and the implementing regulations apply in 
the instant case.  A review of the record shows the veteran 
was notified of the evidence not of record that was necessary 
to substantiate his increased rating claim and of which 
parties were expected to provide such evidence by 
correspondence dated in February, April and July 2003.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  

At his hearing before the undersigned in June 2007, the 
veteran and his representative argued that his service-
connected disabilities had worsened since his last 
examinations four years earlier.  They urged that the veteran 
be re-examined for the service-connected disabilities and in 
order to make a determination as to the TDIU claim.  The 
veteran also indicated that he was currently treating at the 
local VA facility for his service-connected disabilities.  He 
contended that he was going to the VA medical center the day 
after the hearing for an appointment.  He specifically 
disputed the findings of the QTC examiners on the 2003 
examinations, and reported he currently had manifestations of 
his service-connected disabilities which warranted increased 
ratings and in fact rendered him unemployable.  These 
identified VA treatment records must be obtained prior to 
Board review.  

VA has a duty to assist the veteran which includes conducting 
a thorough and contemporaneous medical examination.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Considering the 
contentions that the disabilities have worsened in the four 
years since the most recent examinations, the Board finds 
that additional VA examination could be helpful in evaluating 
these claims.  

Therefore, additional development is required prior to 
appellate review.

Accordingly, the case is REMANDED for the following:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran and 
obtain the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who treated the veteran for generalized 
anxiety, a laceration of the chin, or 
asthenopia since October 2003.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be scheduled for 
appropriate VA examinations for opinions 
as to the current nature and severity of 
his service-connected generalized anxiety 
disorder, residuals of laceration of the 
chin, and asthenopia.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
examiners for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiners. 

Regarding the anxiety disorder, the 
psychiatrist or psychologist performing 
the examination should also be requested 
to opine as to the impact of the service-
connected generalized anxiety, either 
alone or in combination with other 
service-connected disabilities, on the 
veteran's ability to work.  The opinion 
should be provided based on the results 
of examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.  The examiner 
is requested to indicate which of the 
following, (a), (b), (c), (d), or (e) 
best describe the severity of the anxiety 
disorder:

(a) Total occupational and social 
impairment, due to such symptoms 
as: gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; 
persistent danger of hurting self 
or others; intermittent inability 
to perform activities of daily 
living (including maintenance of 
minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation, or own 
name; or

(b) Occupational and social 
impairment, with deficiencies in 
most areas, such as work, school, 
family relations, judgment, 
thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which 
interfere with routine 
activities; speech intermittently 
illogical, obscure, or 
irrelevant; near-continuous panic 
or depression affecting the 
ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial 
disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to 
stressful circumstances 
(including work or a worklike 
setting); inability to establish 
and maintain effective 
relationships; or 

(c) Occupational and social 
impairment with reduced 
reliability and productivity due 
to such symptoms as: flattened 
affect; circumstantial, 
circumlocutory, or stereotyped 
speech; panic attacks more than 
once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-
term memory (e.g., retention of 
only highly learned material, 
forgetting to complete tasks); 
impaired judgment; impaired 
abstract thinking; disturbances 
of motivation and mood; 
difficulty in establishing and 
maintaining effective work and 
social relationships; or

(d) Occupational and social 
impairment with occasional 
decrease in work efficiency and 
intermittent periods of inability 
to perform occupational tasks 
(although generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent 
events); or

(e) Occupational and social 
impairment due to mild or 
transient symptoms which decrease 
work efficiency and ability to 
perform occupational tasks only 
during periods of significant 
stress, or; symptoms controlled 
by continuous medication.

Adequate reasons and bases to support the 
opinion rendered must be provided by the 
examiner.

Concerning the chin laceration and the 
asthenopia, the veteran should be 
afforded a VA medical examination.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
physician is requested to comment on the 
severity of the chin laceration and the 
asthenopia.  The physician is requested 
to opine as to the impact of the service-
connected disorders, either alone or in 
combination with other service-connected 
disabilities, on the veteran's ability to 
work.  Adequate reasons and bases are to 
be provided for any opinion rendered.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If any 
benefit sought remains denied, the 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


